DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 3, 5-8, 11 and 13-15 directed to Species II-XXI non-elected without traverse.  Accordingly, claims 3, 5-8, 11 and 13-15 have been cancelled.

Allowable Subject Matter
Claims 1-2, 4, 9-10 and 12 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of a patch antenna, comprising: a parallelepipedal antenna holder; an excitation surface situated on a first side of the antenna holder, wherein a second side opposite the first side is situated on a metal plane, wherein the metal plane is a device cover; a grounding surface situated on a third side between the first side and the second side; and an excitation radiator feed situated to provide electromagnetic coupling between the excitation radiator feed and the excitation surface, wherein a shortest side dimension of the patch antenna is less than a quarter wavelength of a target frequency, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 2 and 4 are also allowed as being dependent on claim 1.  
In regards to claim 9, the prior art does not disclose of an antenna, comprising: a cuboid substrate; a metal patch on a first side of the substrate, wherein the substrate is positioned on a metal surface, wherein the metal surface is a device cover, and wherein the metal patch is grounded by a metal wall between the first side and the metal surface; and a metal feed strip electromagnetically coupled to the metal patch, wherein a shortest side dimension of the antenna is less than a quarter wavelength of a target frequency, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 10 and 12 are also allowed as being dependent on claim 9.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844